Exhibit 10.1


SECOND COMPREHENSIVE AMENDMENT TO FINANCING DOCUMENTS




THIS SECOND COMPREHENSIVE AMENDMENT TO FINANCING DOCUMENTS (this "Amendment") is
dated April 8, 2014, by and among GSE SYSTEMS, INC., a Delaware corporation
("GSE"), GSE POWER SYSTEMS, INC., a Delaware corporation ("GSE Power Systems"),
and GSE ENVISION LLC, a New Jersey limited liability company ("GSE EnVision" and
with GSE and GSE Power Systems, each a "Co-Borrower" and collectively, the
"Co-Borrowers") and SUSQUEHANNA BANK, a Pennsylvania state chartered commercial
banking corporation (the "Bank"); witnesseth:
RECITALS
WHEREAS, pursuant to a Master Loan and Security Agreement dated November 23,
2011 by and among GSE, GSE Power Systems and GSE EnVision Inc. (collectively,
the "Original Borrowers") and the Bank (the "Original Agreement"), as amended by
that certain Comprehensive  Amendment to Financing Documents dated March 31,
2012 (the "First Amendment"), and that certain Letter Agreement dated July 29,
2013 from the Bank (the "Letter Agreement" and collectively with the Original
Agreement and the First Amendment, the "Loan Agreement"), the Bank extended a
revolving credit facility to the Original Borrowers in the principal amount of
Seven Million Five Hundred Thousand Dollars ($7,500,000) (the "Credit
Facility"), as evidenced by a Revolving Credit Note given by the Original
Borrowers in favor of the Bank dated November 22, 2011 in the face amount of
$7,500,000, which note was amended and restated in its entirety by that certain
Amended and Restated Revolving Credit Note from the Co-Borrowers in favor of the
Bank dated March 31, 2012; and
WHEREAS, the Bank and the Co-Borrowers have determined to modify certain
provisions of the Financing Documents (as defined in the Loan Agreement), all in
accordance with the provisions of this Amendment.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Co-Borrowers agree as follows:
1.            Recitals.  The Bank and the Co-Borrowers acknowledge that the
above Recitals to this Amendment are true and correct, and agree that the same
are incorporated by reference into the body of this Amendment.  Unless otherwise
specifically defined herein, all capitalized terms used in this Amendment shall
have the same meanings ascribed to such terms in the Loan Agreement.
2.            Amendments to Financing Documents.
The Loan Agreement is hereby amended by adding the following new language to the
end of Section 4.15:
"The Bank shall have the right to set off against the amounts owing from the
Co-Borrowers any property held in a deposit or other account of any of the
Co-Borrowers with the Bank, including, without limitation, the Operating
Accounts.  The Co-Borrowers hereby authorize the Bank, exercisable at the Bank's
option at any time, to administratively freeze all such accounts in an aggregate
amount equal to the then current outstanding principal balance of the Loans
(including the face amount of all issued and outstanding Letters of Credit),
plus all accrued but unpaid interest, costs and fees due thereon (collectively,
the "Loan Balance"), as such Loan Balance may be increased or decreased from
time to time in accordance with the Financing Documents.  At such time as any
additional funds are advanced to the Co-Borrowers under the Loans, whether in
the form of cash or Letters of Credit, or any funds are repaid to the Bank by
the Co-Borrowers, the Bank shall automatically increase or decrease, as
applicable, the amount which is subject to the Bank's administrative freeze such
that the amount which is subject to the Bank's administrative freeze shall at
all times equal the Loan Balance . The foregoing rights granted to the Bank
shall be in addition to, and not in limitation of, any and all other rights
granted to the Bank pursuant to the Financing Documents and applicable law."
3.            Grants of Liens and Security Interests.  Each Co-Borrower each
hereby grants, re-grants and confirms the grant of all liens and security
interest in and to all collateral described in the Financing Documents as
collateral for the Credit Facility as amended by this Amendment on the terms set
forth in the Financing Documents.
4.            Fees, Costs, and Expenses.  The Co-Borrowers shall pay to the Bank
on demand all costs and expenses both now and hereafter reasonably paid or
incurred with respect to the preparation, negotiation, execution, administration
and enforcement of this Amendment and all documents related thereto, including,
without limitation, attorneys' fees and expenses, recording costs, recordation
and other taxes, appraisal fees, costs of record searches, title company
premiums and costs, fees and expenses for environmental audits and survey costs.
5.            Representations and Warranties.  In order to induce the Bank to
enter into this Amendment, the Co-Borrowers each represent and warrant to the
Bank that as of the date hereof (a) no Event of Default exists under the
provisions of any of the Financing Documents, (b) no event exists which, with
the giving of notice or lapse of time, or both, could or would constitute an
Event of Default under the provisions of any of the Financing Documents, (c) all
of the representations and warranties of the Co-Borrowers in the Financing
Documents, are true and correct in all material respects on the date hereof as
if the same were made on the date hereof, (d) all collateral for the Credit
Facility as amended by this Amendment is free and clear of all assignments,
security interests, liens and other encumbrances of any kind and nature
whatsoever except for those granted or permitted under the provisions of the
Financing Documents, (e) no material adverse change has occurred in the
business, financial condition, prospects or operations of any Co-Borrower since
the date of the financial statements most recently furnished to the Bank in
accordance with the provisions of the Financing Documents, and (f) the Financing
Documents (as amended by this Amendment) constitute the legal, valid and binding
obligations of the Co-Borrowers enforceable in accordance with their terms
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors' rights generally.  If any of the
foregoing representations and warranties shall prove to be false, incorrect or
misleading in any material respect, the Bank may, in its absolute and sole
discretion, declare that an Event of Default has occurred and exists under the
provisions of each of the Financing Documents.
6.            Applicable Law, Etc.  This Amendment shall be governed by the laws
of the State of Maryland and may be executed in any number of duplicate
originals or counterparts, each of such duplicate originals or counterparts
shall be deemed to be an original and all taken together shall constitute one
and the same instrument.
7.            Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of the Bank and each Co-Borrower and their respective heirs,
successors and assigns.
This Amendment is an amendment and modification of certain provisions of the
Financing Documents.  All of the provisions of the Financing Documents are
incorporated herein by reference and shall remain and continue in full force and
effect as amended by this Amendment.  Each Co-Borrower hereby ratifies and
confirms all of its respective obligations, liabilities and indebtedness under
the provisions of the Financing Documents as amended by this Amendment.  The
Bank and each Co-Borrower agree it is their intention that nothing herein shall
be construed to extinguish, release or discharge or constitute, create or effect
a novation of, or an agreement to extinguish, any of the obligations,
indebtedness and liabilities of any Co-Borrower or any other party under the
provisions of the Financing Documents, or any assignment or pledge to the Bank
of, or any security interest or lien granted to the Bank in or on, any
collateral and security for such obligations, indebtedness and liabilities.
[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Co-Borrower and the Bank have executed this Amendment
under their respective seals, the day and year first written above.


WITNESS/ATTEST:
 
CO-BORROWERS:
 
 
 
Pamela Schlachter
_____________________________
 
GSE SYSTEMS, INC.
 
 
 
By:                        /s/ Jeffery G. Hough(SEAL)
Jeffery G. Hough
Senior Vice President and Chief Financial
            Officer
 
 
 
 
Pamela Schlachter
_____________________________
 
GSE POWER SYSTEMS, INC.
 
 
 
By:                        /s/ Jeffery G. Hough(SEAL)
Jeffery G. Hough
Senior Vice President and Chief Financial
            Officer
 
 
 
 
 
 
 
Pamela Schlachter
_____________________________
 
GSE ENVISION LLC
 
By:            GSE Power Systems, Inc.,
its sole member
 
 
 
By:                        /s/ Jeffery G. Hough(SEAL)
Jeffery G. Hough
Senior Vice President and Chief Financial
            Officer
 
 
 
 
Danielle Rhodes
_____________________________
 
SUSQUEHANNA BANK
 
 
 
By:                        /s/ Robert Whelen(SEAL)
Robert P. Whelen, Jr.,
Senior Vice President
 
   






